Citation Nr: 1415064	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.


FINDINGS OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

The issue of entitlement to service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer, was developed for appellate consideration. In correspondence dated and received in March 2014, the Veteran indicated that he wished to withdraw his appeal as to service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer; therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claim. 38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for service connection for skin pigmentation, bilateral upper extremities, also claimed as skin cancer, is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


